Title: From George Washington to Colonel John Cadwalader, 11 December 1776
From: Washington, George
To: Cadwalader, John



Sir
Head Quarters Falls of Delaware 11th Decemr 1776

From the Movement of the Enemy downwards, I think it highly necessary that the Post at Dunks’s Ferry should be guarded. I therefore desire that one of the Battalions of your Brigade may immediately march, and take post at that place. If it is agreeable to you I would chuse—the 3d Battalion under the Command of Lt Colonel Nixon. The other two Battalions should be under Orders to march at a Moments Warning—I expect the pleasure of your Company at dinner, but if you cannot come, as soon after as is convenient. I am Sir Yr most obt Servt

Go: Washington

